Under an indictment charging him with the theft of an automobile from the possession of W.F. Wright in Palo Pinto County, Texas, on or about the 9th day of July, 1922, appellant was convicted and his punishment assessed at two years confinement in the penitentiary.
The court properly overruled appellant's motion to quash the indictment. We observe no defects therein. *Page 543 
The trial which resulted in the present conviction was begun on October 26th, 1922. When the case was called appellant presented a plea of former jeopardy. He alleges therein that he had at a former day of the term been put upon trial under the same indictment; that he had entered a plea of "guilty" which over his protest had been changed by the court to one of "not guilty;" that the case was submitted to the jury which failed to agree, and which was discharged by the court after they had deliberated only about three and one half hours; that appellant's counsel declined either to agree or to enter objection to the discharge of the jury. The judgment entered by the court upon discharging the jury not being made a part of the plea, and not being before us in any way, it is therefore impossible for us to know what it recites. The bill of exception bringing the matter forward contains only the plea of jeopardy, with a qualification by the trial judge that he "was of the opinion that the jury could not agree and further consideration of the case would not accomplish any other result. This was after full investigation into the differences of the jury." We cannot hold as a matter of law that the plea of jeopardy should have been sustained. The point turns upon whether the court discharged the former jury prematurely. That became a question of fact which upon evidence introduced and under appropriate instructions would have been for the jury in the instant trial. Bland v. State, 42 Tex.Crim. Rep., 59 S.W. Rep., 1119; Vela v. State, 49 Tex.Crim. Rep., 95 S.W. Rep., 529; Hipple v. State, 80 Tex.Crim. Rep., 191 S.W. Rep., 1150, L.R.A. 1917D, 1141; Rodgers v. State, 91 Tex. Crim. 38, 245 S.W. Rep., 697; Dunn v. State, 92 Tex. Crim. 126, 242 S.W. Rep., 1049. No evidence appears to have been offered upon the issue; if so the record does not show it. There was no request that it be submitted to the jury. Under such circumstances we must presume the action of the court in discharging the former jury, and in declining to consider the plea of jeopardy based thereon was correct.
The court properly refused the special charges brought forward in bills of exception numbers three, four and six. They were clearly upon the weight of the evidence, and not authorized thereby.
Appellant defended on the ground of insanity. The theft is alleged to have occurred on July 9th, 1922. There was introduced in evidence a judgment of the County Court of Dallas County of date September 4th, 1917, adjudging appellant to have been insane at that time. His father, who is a physician, testified that he took appellant to the Insane Asylum at Terrell, but on account of the crowded condition of the institution he could not be admitted; that he took him away under a promise from the superintendent of that institution to admit him whenever he had room. He was never *Page 544 
placed in the asylum. The evidence shows that after this lunacy judgment was entered against him he attended the State University at Austin and lived at different places in the State. His father and another physician testified that in their opinion his state of mind upon the date of the commission of the theft was the same as it had been at the time he was found to be insane by the judgment of the Dallas County Court. To rebutt this the State offered evidence of his conversation and conduct with a schoolmate in Mineral Wells on Saturday before the theft of the automobile on Sunday. Appellant appeared in New Orleans with the stolen automobile on the 15th day of July, six days after it was stolen at Mineral Wells. The State also introduced in evidence the conduct and conversation of appellant in New Orleans from the time he arrived there with the stolen car until he was taken into custody by the officers. The learned trial judge seems to have recognized that the judgment of the County Court finding appellant to have been insane in 1917 shifted the burden of proof to the State upon the question of insanity. He did not charge as is ordinarily done where insanity is relied upon as a defense, that the presumption of sanity should be indulged and that the burden was upon accused to establish insanity by a preponderance of the evidence. His charge upon the issue is very concise. He instructed the jury that before they could convict appellant they must believe from the evidence beyond a reasonable doubt that he was guilty of the theft of the car and also that the defendant was sane at the time he took said automobile. In addition thereto a charge from the standpoint of appellant was given, as follows:
"One who is at the time of the commission of the offense of such unsound mind as not to appreciate and know that the thing which he is doing is wrong is not a sane person, and can not be convicted of crime in this state, and if you have a reasonable doubt as to whether or not the defendant was of such unsound mind at the time he took the automobile in question, if he did do so, you will acquit him."
Appellant excepted to the charge and asked some special charges, apparently upon the theory that having introduced the judgment finding appellant to have been insane in 1917, and the evidence of his father and another physician that in their opinion the same state of mind existed at the time of the theft, that insanity had been established and appellant was entitled to a peremptory instruction directing his acquittal on that ground. This is not the law. The evidence of the state made an issue upon that proposition and it was proper that it be submitted to the jury under appropriate instructions. The following special charge upon the issue of insanity was requested and refused. *Page 545 
"The judgment and verdict of the County Court of Dallas County, Texas, which has been introduced in evidence before you finding that the defendant was insane at the time he was tried by said court establishes the fact that he was insane at the time he was tried in said court and raised the presumption that he was insane at the time he is alleged to have taken the automobile of W.F. Wright.
"You are further instructed that the burden of proof is on the state to show by a preponderance of evidence and beyond a reasonable doubt that the defendant was sane at the time he committed the offense, if he did commit the offense, alleged in the indictment.
"You are, therefore, instructed that the defendant was insane
at the time he is alleged to have committed the offense charged in the indictment and unless you believe from other legal and competent evidence introduced herein that he was sane at such time and knew the nature and consequence of his act you will acquit him."
It will be observed from the last paragraph of the requested charge that it is contradictory in terms, is not the law, and the court therefore properly refused it. It is true the learned trial judge did not in so many words tell the jury that the lunacy judgment in 1917 raised the presumption that appellant was insane at the time of the alleged theft, but the effect of his charge was the same as if he had so told them because he plainly charged that they could not convict unless they found from the evidence beyond a reasonable doubt that appellant was sane at the time of such theft. Inspection of the charge as we find it in the record leads us to the conclusion that appellant could have suffered no injury therefrom. In its effect when considered as a whole it follows the law as announced in Barton v. State, 89 Tex. Crim. 387, 230 S.W. Rep., 989; Morse v. State, 68 Tex. Crim. 351, 152 S.W. Rep., 927; Witty v. State, 75 Tex. Crim. 440; Hunt v. State, 33 Tex.Crim. Rep., 26 S.W. Rep., 206. It would not have been inappropriate for the court to have specifically told the jury that the burden of proof was upon the State to establish the sanity of appellant at the time of the commission of the alleged theft, but the charge did in substance embrace the idea and we do not believe the omission complained of was calculated to injure the rights of appellant, and therefore, under Article 743, C.C.P. a reversal of the judgment is not called for.
The facts are sufficient to support the conviction and the judgment is affirmed.
Affirmed. *Page 546 
                          ON REHEARING.                        October 31, 1923.